Citation Nr: 0617176	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-34 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diverticulitis with 
acid reflux disease and a hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from February 1952 to 
December 1952.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2003 rating decision by 
the Winston-Salem, North Carolina Regional Office ("RO") of 
the Department of Veterans Affairs ("VA") that 
readjudicated and denied the veteran's claim for service 
connection previously denied in December 1999 for 
diverticulitis with acid reflux and a hiatal hernia following 
passage of the Veterans' Claims Assistance Act ("VCAA") in 
November 2000.


FINDING OF FACT

Diverticulitis with acid reflux and a hiatal hernia were not 
incurred in or aggravated as a result of the veteran's 
military service, nor may they be presumed to have been so 
incurred or aggravated.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
diverticulitis with acid reflux and a hiatal hernia have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the claimant of the evidence needed to 
substantiate the claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the claimant to submit any evidence that pertains 
to the claim.  The law further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

A rating decision dated March 2003 denied the veteran's claim 
for entitlement to service connection for diverticulitis with 
acid reflux disease and a hiatal hernia.  A letter to the 
veteran from the RO dated October 2002 fully provided notice 
of elements of the evidence required to substantiate claims 
for service connection and whose responsibility it was to 
obtain such evidence.  The rating decision on appeal and the 
October 2003 Statement of the Case ("SOC") provided the 
veteran with specific information as to why the claim was 
being denied and of the evidence that was lacking.  The 
October 2003 SOC supplied the veteran with the complete text 
of 38 C.F.R. § 3.159(b)(1), concerning the need for the 
veteran to provide any evidence pertaining to the claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claim of 
service connection is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its procedural posture would not 
therefore inure to the veteran's prejudice.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available medical records 
or authorize VA to obtain those records on his behalf.  The 
veteran indicated treatment at Wellmont Holston Valley 
Hospital and in October 2002, VA requested all medical 
records related to the veteran.  The records were received 
and reviewed in conjunction with the RO's decision.  The 
veteran also indicated that he had been treated at the 
Mountain Home, Tennessee VA Medical Center ("VAMC").  
Treatment records and VA examination reports from that 
facility were also received and reviewed.

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
veteran's military service.  

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the veteran's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.

Merits of the Claim

The veteran argues that he incurred diverticulitis with acid 
reflux disease and a hiatal hernia during active military 
service.  Although the record indicates that the veteran was 
treated for tension, anxiety, urinary frequency, headaches 
and occasional elevation of blood pressure in service, there 
is no competent medical opinion of record linking the 
veteran's current diagnosis of diverticulitis with acid 
reflux disease and hiatal hernia with his military service, 
and the claim will be denied.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

The veteran's service medical records do not show evidence of 
complaint, treatment or diagnosis of diverticulitis or any 
other stomach condition.  In a July 1996 statement, the 
veteran stated that while he was stationed at McGhee Tyson 
Air Force Base in Knoxville, Tennessee in 1952, he began to 
have severe chest pains.  Base physicians made a preliminary 
diagnosis of hypertension and high blood pressure.  He was 
taken to Maxwell Air Force Base in Montgomery, Alabama.  
After two months of tests, he was discharged from service in 
December 1952 with a diagnosis of inadequate personality 
manifested by tension, anxiety, urinary frequency, headaches 
and occasional hypertension.  The veteran now contends that 
he became sick with a stress-related disease in-service and 
believes that this disease was diverticulitis and acid 
reflux.  He bases his contentions on statements of record 
that the veteran's in-service treating physician, Dr. H., 
made relating the veteran's in-service symptoms to the stress 
of military life.  

A VA medical examination administered immediately following 
the veteran's release from service does not mention any 
stomach or digestive condition or symptoms.  In January 1956, 
the veteran was treated at the Lake City, Florida VAMC for a 
pyschophysiologic reaction manifested by transient 
hypertension, heart palpitations, headaches and dizziness.  
There was no complaint or diagnosis of a digestive condition 
or digestive symptoms.

The evidence shows that the veteran was not diagnosed with 
diverticulitis until 1966, over 13 years following his 
release from service.  Private treatment records and reports, 
as well as VAMC treatment records and veteran's own 
statements confirm that he was not diagnosed with 
diverticulitis until 1966.

In 1981 the veteran was awarded a nonservice-connected 
pension for mild essential hypertension due to inadequate 
personality manifested by tension, anxiety, urinary frequency 
and headaches, and diverticulitis with episodic passage of 
blood in his stools and an irritable colon.  A VA medical 
exam administered in September 1981 in conjunction with the 
veteran's application for nonservice-connected pension does 
not relate the veteran's history of diverticulitis to his 
military service.

In March 1999, treatment records from Wellmont Houston Valley 
Medical Center show the veteran was admitted for chest pains 
of unknown etiology.  He was evaluated for heart related 
conditions, however, there is no evidence of record linking 
the treatment for chest pains to diverticulitis or any other 
digestive conditions.

Recent VAMC medical reports show diagnosis and treatment for 
acid reflux and a hiatal hernia.  There is no medical 
evidence of record that links these conditions to the 
veteran's military service.

Despite the veteran's statements that he believes he 
developed his claimed conditions as a result of stress in-
service, expert medical evidence is necessary to establish 
the etiology of a disability.  Because the veteran is not 
competent to provide such medical evidence, his statements 
concerning the etiology of his disability are insufficient to 
demonstrate the in-service incurrence of those disabilities.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

An opinion as to medical etiology must be based on competent 
medical evidence.  "Competent medical evidence" means, in 
part, evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
The record is devoid of any such medical opinion providing a 
nexus between the veteran's current diagnosis of 
diverticulitis with acid reflux and hiatal hernia and his 
service.  Indeed, as noted above, the competent medical 
opinion evidence is against the claim of service incurrence.  

The veteran's diverticulitis with acid reflux disease and a 
hiatal hernia, which first manifested many years after 
service, are not related to events in service.  In reaching 
this decision, the Board has considered the "benefit-of-the-
doubt doctrine;" however, as the preponderance of the 
evidence is against the claim, the doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for diverticulitis with acid reflux and a 
hiatal hernia is not established.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


